Citation Nr: 0948166	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  08-05 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an effective date earlier than January 17, 
2007, for the grant of service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement an initial compensable rating for the 
residuals of a right jaw injury. 
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to 
November 1969, with decorations and awards including the 
Purple Heart Medal and Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and assigned a 70 percent disability 
rating for PTSD, effective January 17, 2007; and granted 
noncompensable service connection for the residuals of a 
right jaw injury.

The issue of entitlement to an initial compensable rating for 
the residuals of a right jaw injury is REMANDED to the RO via 
the Appeals Management Center, in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's initial claim for service connection for 
PTSD was filed on January 10, 2007.  Service connection was 
subsequently granted, effective January 17, 2007.

2.  There was no informal or formal claim, or written intent 
to file a claim, for service connection for PTSD dated prior 
to the January 10, 2007, claim.





CONCLUSION OF LAW

The criteria for an earlier effective date of January 10, 
2007, but no earlier, for a 70 percent disability rating for 
PTSD have been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 
38 C.F.R. § 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The effective date for the grant of service connection based 
upon an original claim, a claim reopened after final 
disallowance, or a claim for increase is either the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service.  Otherwise it will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(b)(1) (West 
2002); 38 C.F.R. § 3.400(b) (2009).

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) 
(2009).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris, may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2009); Norris v. West, 12 Vet. 
App. 413 (1999).

The provisions of 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where the increase precedes 
the claim, provided also that the claim is received within 
one year after the increase.  In such cases, the Board must 
determine under the evidence of record the earliest date that 
the increased rating was ascertainable.  Hazan v. Gober, 10 
Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 
(1997); VAOPGCPREC 12-98, 63 Fed. Reg. 56705 (1998). 

The Veteran contends that the assignment of an effective date 
of January 17, 2007, for PTSD is incorrect, and that the 
effective date should be either in 1971, when he claims to 
have first applied for service connection for PTSD, or on 
June 19, 1980, the date of a private medical opinion that 
suggests that the Veteran's physical ailments were 
psychological in nature and a psychological evaluation was 
recommended. 

The RO assigned an effective date of January 17, 2007, the 
date that the Veteran filed his claim for service connection 
for PTSD.  The Board finds, however, that the Veteran 
initially filed a claim for service connection on January 10, 
2007, as evidenced by a claim for PTSD that is date-stamped 
on that date.  Therefore, the Veteran's claim for an earlier 
effective date is granted, with an effective date of January 
10, 2007, but no earlier. 

The question before the Board is thus whether there is an 
earlier date, prior to January 10, 2007, as of which it may 
be construed that a claim for service connection for PTSD was 
raised.

In order for a statement to be construed as a claim, the 
claimant must identify the benefit sought.  That means that 
the claimant must describe the nature of the disability for 
which he is seeking benefits.  A claimant's identification of 
the benefit sought, however, does not require any technical 
precision.  Ingram v. Nicholson, 21 Vet. App. 232 (2007) (pro 
se claimant knows what symptoms he is experiencing and are 
causing him disability and it is VA who knows the law and can 
evaluate whether there is a potential under the law to 
compensate a claimed disability based on a sympathetic 
reading of the material in a pro se submission).  A claimant 
may satisfy the requirement by referring to a body part or 
system that is disabled or by describing symptoms of the 
disability.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (when determining 
the scope of a claim, VA must consider the claimant's 
description of the claim, the symptoms the claimant 
describes, and the information the claimant submits or that 
VA obtains in support of the claim); 38 C.F.R. § 3.159(c)(3) 
(2009).

With regard to the Veteran's claim that service connection 
for PTSD should be effective in the year of 1971, after a 
thorough review of the record, the Board finds no formal or 
informal claim for PTSD, or for any psychiatric disability, 
in the year 1971, or at anytime prior to the January 10, 
2007, claim.  Within that review, the Board finds that the 
June 1980 private opinion also does not meet the criteria as 
an informal or formal claim.

In summary of the filings surrounding that record, in March 
1980, the Veteran filed a claim contending that his service-
connected disabilities had worsened.  He specifically 
mentioned a worsening of his eye disability and foot 
problems.  In June 1980, he filed a claim for headaches 
related to his right eye disability, and for hearing loss and 
a right knee problem.  That same month, he submitted the 
above-mentioned private treatment record and opinion.  The 
private physician recounted that in addition to his right eye 
problems, the Veteran suffered from undue fatigue, weakness, 
frequent frontal headaches, cramping, and parasthesia in his 
upper extremities.  Physical examination was normal, and the 
physician did not find a condition to account for the 
Veteran's symptoms.  The physician stated that it was his 
impression that the Veteran's problems were largely emotional 
in origin, which caused the tension headaches.  The physician 
stated that the Veteran was likely a victim of a 
psychoneurotic disorder.  The physician recommended that the 
Veteran undergo neurological and psychiatric evaluations at 
VA.  In September 1980, the Veteran clarified the issues for 
which he was seeking service connection and increased 
ratings, namely an abscess on his left arm, cellulitis of the 
left knee, bilateral foot problems, a left arm condition, 
loss of the right eye, hearing loss, and the residuals of a 
metallic foreign body in his right orbit.  There was no 
indication that he was also claiming service connection for 
any psychiatric disability, or for PTSD.  In November 1980, 
the Veteran was granted service connection for headaches, 
secondary to his service-connected right eye disability.  He 
subsequently filed a notice of disagreement, and the rating 
was confirmed by a February 1981 statement of the case.  In 
March 1981, the Veteran submitted a statement that his 
migraine headaches were due to brain damage.  He stated that 
he had "solved" his depression with counseling at the VA, 
and therefore the headaches were not tension related.  That 
statement appears to refute the June 1980 physician statement 
that the Veteran's headaches were of a psychological origin.  
In May 1981, the Veteran withdrew his claim for increased 
ratings for his service-connected disabilities.  

In this case, although the Veteran's 1980 private physician 
stated that the Veteran may have been suffering from a 
psychoneurotic disorder, no psychiatric diagnosis, including 
PTSD, was offered at that time.  The physician merely 
suggested an additional evaluation.  Additionally, the 
Veteran did not report any psychological stressors related to 
his service.  As a whole, the record did not suggest that the 
Veteran was suffering from a mental disorder that might have 
been related to his service or that the Veteran was seeking 
service connection for any such disability.  Prior to and 
after that record, there is no indication that the Veteran 
intended it to be a claim for service connection for PTSD or 
a psychiatric condition.  In fact, in March 1981, the Veteran 
stated that his migraine headaches were related to brain 
damage and specifically stated that it was not his belief 
that the headaches were due to his depression.  Therefore, 
although the record demonstrates that the Veteran may have 
suffered from a psychiatric disorder in 1980, there is no 
indication that the Veteran intended to pursue a claim for 
the condition at that time.  In that regard, in order for a 
statement to be construed as a claim, the claimant must 
identify the benefit sought.  Instead, the Veteran appeared 
to be using this record to support his claim for an increased 
rating for his service-connected disabilities, including his 
migraine headaches, rather than for a mental health claim.  
Accordingly, the Board cannot construe the record as 
containing a claim for PTSD prior to January 10, 2007.  

The first evidence the VA received from the Veteran regarding 
a specific claim of entitlement to service connection for 
PTSD or any psychiatric disorder was dated on January 10, 
2007.  Thus, in this case, the only date that could serve as 
a basis for the award of service connection is the date of 
receipt of the Veteran's formal claim for service connection 
on January 10, 2007.

In light of the foregoing, the Board finds that the Veteran 
filed his claim for PTSD on January 10, 2007.  An earlier 
effective date of January 10, 2007, is therefore warranted.  
All reasonably doubt has been resolved in favor of the 
claimant in rendering this decision.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in February 2007 and October 
2007; a rating decision in June 2007; and a statement of the 
case in January 2008.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decision.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has satisfied its 
duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in the October 2008 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

An earlier effective date of January 10, 2007, for the grant 
of service connection for PTSD is granted.


REMAND

Additional development is necessary prior to further 
disposition of the Veteran's claim for an initial compensable 
rating for the residuals of a right jaw injury. 

The Veteran's service medical records reflect that in April 
1968, he sustained a shrapnel wound to his "face, tongue, 
and right gingival."  There was no artery or nerve 
involvement.  The wound was debrided, and four of the 
Veteran's teeth, 3, 4 29, and 30 were extracted.  

The Veteran contends that at that time he also sustained an 
injury to his tongue, and was hospitalized for the injuries 
for a number of weeks, undergoing surgery.  He contends that 
he currently suffers from residuals of the right jaw injury, 
including migraine headaches, stiffness on the left side of 
his neck, trouble pronouncing words, biting his tongue when 
chewing, pain at the site of the excision of his teeth, and 
occasional discomfort when opening his mouth.  

A September 1980 dental rating remarked that the Veteran had 
sustained trauma to the above-mentioned teeth while in 
service, which had required extraction.  

VA treatment records dated from April 2003 to August 2003 do 
not evidence treatment for residuals of a right jaw injury.  

In January 2007, the Veteran underwent a VA scar examination, 
and was diagnosed with a superficial scar of the right cheek 
with no disfigurement or limitation of function.  However, 
the Veteran's VA dental and jaw examinations were canceled.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2009).  Because the 
Veteran's service medical records reflect that he suffered 
from a shrapnel wound to the right jaw, and because the 
Veteran has provided credible testimony that he currently 
suffers from a number of residuals due to that injury, it 
remains unclear to the Board whether the Veteran's current 
jaw, tongue, mouth, and neck problems were caused by his 
service, specifically the shrapnel wound to the right jaw.  
Therefore a VA examination is necessary in order to fairly 
decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate examination or examinations, 
to include a dental examination, to 
ascertain the current severity of any 
residuals of the shrapnel wound of the 
right jaw.  The claims file must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  The examiner should 
indicate in the examination report that 
the claims file was reviewed.  The 
examiner should identify with specificity 
all ascertainable residuals of the of the 
right jaw shrapnel wound, to include any 
dental, skin, bone, or muscular 
disability.  The examiner or examiners 
must set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed with citation to 
specific evidence in the record.

2.  Then, readjudicate the claim.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


